Case 1:19-mj-03941-EGT Document 1 Entered on FLSD Docket 12/02/2019 Page 1 of 2




                               UNITED STATES DISTRIC'I'CO URT
                               SO UTH ERN DISTItlCT OF FLORIDA

                                 CaseNo.lç->f#/- 14//.
                                                     1
      UNl3'1iD STATESOFAMERICA


      EVA KO LLAT

                     Defcndant.



                                  CRIM INAL CO VER SH EET
        Did this matter originate from a m att
        Attorney'sO ffice priorto August9 el'pending in the CelltralRegîon ofthe U nited States
                                         ,   2013(Nlag.JudgeAiiciaVaIIe)?            Yes Z No
                                                                                       -.
    2. Did thism atter originate frol'
                                     n a'
                                        m atte
         tonley'sOffsce priorto Attgttst8 rpending in tlle N orthern Region ofthe United States
       At-
                                          , 2014(Mag.JudgeShaniekMaynardl'   ? Yes / No .




                                               Respectfully submitted,

                                               A RIAN A FAJARDO ORSHAN
                                               UN ITED STA'FES AT I'ORN EY

                                      BY :        (                                     )
                                                          ........   v      '           j
                                               oayroq
                                               ASS1S1jN
                                                      iIy1
                                                      -
                                                         e
                                                         -rU
                                                           ioN1
                                                              .-1
                                                                -EDSvwvssA-
                                                                          sj-
                                                                            ol
                                                                             txj
                                                                               yvl
                                               Florida BarNo. ll2l74
                                               99 '
                                                  N .E.4th Street
                                               M iami,Florida 33l32
                                               Te1:   (305)961-9009
                                               Fax:   (305)530-7/9.76
                                               Emait: Dayl'on.silverio@tlsdoj-gov'
     Case 1:19-mj-03941-EGT Document 1 Entered on FLSD Docket 12/02/2019 Page 2 of 2


    AO 91(Rev.5/85)'
                   CriminalComplaint AUSA SILVERIO



                                   United States D istrict Court
                           SO UTHERN                 DISTRICT O F                          FLO RIDA

               UNITED STATES O F AM ERIGA

                                                                                           CRIM INAL CO M PLAINT
                      EVA KOLLAT,

                                                                                    cassxuxssR,;î-5î4I-ToJ g5
    1,the undersiqned com plainant,being duly sworn,state the following is true and correct to the best of my
    know ledge and belief.O n oraboutOctober2, 2019,outsi  dethejurisdictionofanyparticularStateand district,with
    Miam i-Dade County,in the Southern DistrictofFlorida, beingthe districtin w hich the defendantw as arrested in a
                                                                                                                                                                             ,
    matter within the jurisdiction of the Depadment of Homeland Security, United States Custom s and Border
Protection,an agency ofthe executive branch ofthe United States Governm ent, the defendant,EVA K OLLAT,did
knowingly and willfully make a fal
                                 se fictitious, and fraudulentstatementand representation as to a materialfact
in that the defendant repres        t                                                                        ,
                             e nted l
                                    n an   Electronic  Syst
                                                          em  f
                                                              or  Tr
                                                                   a vel Authoriza t
                                                                                   ion apylicati
                                                                                               on  form (ES
provided to United States Custom sand BorderProtection thatshehad notstayed in the Unlted States Iongerthan
                                                                                                           TA)
an adm ission period granted by the United States government, w hen in truth and fact,and as the defendantthen
and wellknew,she had previously overstayed an adm ission period granted by the United States governm ent in
                                                                                                           ,
violation ofTitle 18,Uni
                       ted States Code, Section1001(a)(2).
lfurtherstate thatIam an Enforcem entOfficerw ith U.S.Customs and BorderProtecti
                                                                               on (''CBP''),and thatthis
complaintis based on the follow ing facts:                                             '
'

O n ot about Novem ber 28,2019,the defendant,EVA KOLLAT, arrived at M iam i lnternational Airport aboard
Lufthansa Airlines flight #LH 4626 from Frankfurt Germ any. The defendar!t presented herself for primary
inspectionutilizingherunexpiredHungarianpassportasavisitorforpleasureundertheVisaWaiveqpr
                                                                                      $ ogram.The                                                     .

defendant was referred to secondary screening for adm issibility review . A recprds çheck'rèvqaled that the
defendanthad previously arrived to the United States on oraboutFebruary 24, p.
                                                                             qlity
  dertheVisaWaiverProgram fora                                               qyïler-
                                                                                   rgphepadt j.qep admitted
un                                  p er
                                       iodof approxir
                                                    p
beyond the adm ission period and did notdepartuntiloh
                                                     at
                                                      ely90days.Thqd'e
                                                                     f'qndq
                                                                         ;1
                                                                            b
                                                                          ïkk!
                                                                              t
                                                                              j
                                                                               %  %
                                                                                  .9 V -.
                                                                                        '
                                                                                        .1 hei
                                                                                             p
                                                                                         .. lj
                                                                                           -
                                                                                              UnitedStates
                                                                                                    .       '

                                                            .
                                                             'koraboutJanpqry.t4,Q,().,,,,xœl-vA..jv.. ..



Atthesecondary                                              '
                                                            ,
                                                                ..
                                                                  -
                                                                  , :rk
                                                                      iy
                                                                       -
                                                                       ;j
                                                                        ;r.
                                                                          ;'k
                                                                            ;
                                                                            :
                                                                            -
                                                                            ;
                                                                            -
                                                                            r
                                                                            :5$ i
                                                                                7
                                                                                ,
                                                                                r7-ktl
                                                                                     .!l- tr ,
                                                                                             î'
mostrecentESTAsc
               arpepeln
                      icia
                         nt
                          jloandmi
                                #XnRi7
                                     sWR
                                      trati
                                          7
                                          v7e3i
                                              XnR
                                                te2rTv4
                                                      ieTw,
                                                        ,
                                                         A4unj
                                                             v.eirolii,C bP o
                                                                            ff i
                                                                               c er
                                                                                  s q ue st
                                                                                          ionedthedefendantabouther
                                                                 ch was subm itted electronically on orab utOctober2
2019. In response to question #8 ofthe ESTA applicati ', which asked whetherthe defendanthad verstayed in,
theUnitedStateslongerthantheadmission period gra            '
                                                                      *t
                                                                       hcrbythe'tlftitedStatès gqvernmeît,ihedefendant
                                                                                               '                                              '
answered 'tNO.''During theadministrative interview , the'
                                                        .
                                                          efendantadmittedthatshehaddveiét,
                                                                                            ayedt1headmission
period forherFebruary 24,2012 trfp,thatshe completed ESTA appliqation #XR7W R773XR2T4TA4land thather
response to question #8was false.                                                       ,.. ..
                                                                                                 !
                                                                                                 t
                                                                                       .


                                                                                                                . .
                                                                                                                  w
                                                                                                                                   , . ,!.
                                                                                                                      .ucn.<AJ'-' z- m #*e .,,
                                                                                                                                             ,..  s)
                                                                                                                                               ,....=

                                                                     NAR CIS S.FE                                     Z
                                                                     U.S.CUSTOMSAND BORDER PRDX CTION
Sw orn to before m e,and subscribed in m y presence,
Novem ber29,2019                               at                      lam l FIor1da                            '
Date                                                                 city and..St  a                            '
                                                                               ..-*                         .

                                                                                               e>
EDW IN G .TO RRES
UNITED STATES MAG ISTRATE JUDGE
Nam eand TitleofJudicialO fficer                                     Signature      JudicialOfficer ''.                                                     '           -7
                                                                                                                                      . ...
                                                                                                                                                                .   ' .u'
                                                                                                                                                                        h
                                                                                                                                      ,                    ,.
                                                                                                                                                          ..        .
                                                                            /                                                             . ...   .       . ....    *
                                                                                                                                                           .
                                                                            (...,                                                                 .<>'
